DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed 6/3/22, regarding the rejections of the claims under 35 U.S.C. 103 and under 35 U.S.C. 102(a)(2) have been fully considered but they are not persuasive.
Applicant argued:
Li teaches the opposite of claim 17. Claim 17 requires knowing what "analytics information" is desired, but not knowing what "analytics function" could provide that information. Li does not know what types of analytics are available, but Li does know what "analytics function" it is querying. Step 2 shows using the "NWDA ID to indicate the data analytics provider." Specifically, Figure 23 of Li shows "a network entity (e.g. NF, SCSI AS, or UE), discovers the data analytics that are provided by the network. The entity may send a discovery request to the NRF to find out what types of analytics the NWDA is capable of providing. In step 2, the network responds with the list of supported data analytics" e.g., data analytics 1 (DAI), DA2, DA3, etc":
Li fails to teach "transmitting a [] discovery request comprising requested analytics information indicative of a requested service capability" and "receiving a response from the ADF comprising an identification of an analytics function capable of providing the requested service capability." Therefore, claim 17 is allowable over Li. Additionally, since Li teaches the opposite of claim 17, it would not be obvious to modify Li to arrive at the claimed features. Therefore, claim 17 is allowable over any combination that includes Li.

The Examiner respectfully disagrees and submits that claim 17 does not require knowing what “analytics information” is desired. The claim recites, “the discovery request comprising requested analytics information indicative of a requested service capability,” which is interpreted to mean the analytics information indicative of a requested service capability is being requested by the discovery request. Thus Li teaches the limitations, transmitting a discovery request to an analytics discovery function, ADF, the discovery request comprising requested analytics information indicative of a requested service capability (As shown in step 1, a network entity (e.g. NF, SCSI AS, or UE), discovers the data analytics that are provided by the network. The entity may send a discovery request to the NRF to find out what types of analytics the NWDA is capable of providing. [Paragraph 0380]); and receiving a response from the ADF comprising an identification of an analytics function capable of providing the requested service capability (In step 2, the network responds with the list of supported data analytics, e.g., data analytics 1 (DA1), DA2, DA3, etc. [Paragraph 0381]).

Applicant also argued:
Claim I is allowable over the combination of Hunt and Li because the combination fails to teach all features of the claim. Specifically, the combination fails to teach at least "determining whether the requested analytics information matches a first registration entry" and "selecting a first analytics function in the first registration entry." In an attempt to show these features, the Patent Office merely referred to paragraphs 0010, 0015-0017, 0082, and 0095 of Hunt. Applicant respectfully disagrees that this teaches the claimed features.
Applicant respectfully disagrees that the features of claim I are found in Hunt. It is assumed that the Patent Office is referring to "perform a search of existing data sets for assets associated with the selected attribute" in order to show the claimed "selecting a first analytics function in the first registration entry." Looking for a document that includes specific information does not teach "an analytics discovery function, ADF, in a service based architecture, SBA, network [] determining whether the requested analytics information matches a first registration entry." Additionally, as discussed above, Li teaches the opposite of the claimed features. As such, Li cannot remedy the deficiencies of Hunt. Therefore, claim 1 is allowable over the combination of Hunt and Li.

The Examiner submits that Hunt does indeed teach "an analytics discovery function, ADF, in a service based architecture, SBA, network [] determining whether the requested analytics information matches a first registration entry," since in paragraphs [0010] and [0051], Hunt states:
[0010] In at least one embodiment, the network analytic system can generate data sets to gather attributes for a host system. The attributes may be those identified above than can be gathered for all digital assets of a host system. The network analytic system may provide a graphical interface that enables a user to initiate a query to gather the attributes (also referred to herein as “trackers”). Trackers can include unique codes or values discovered within digital assets. The network analytic system may include an invention and discovery system that can crawl the Internet to discover network assets on the basis of web pages hosted by one or more host systems. One or more queries may be executed as part of a crawl process for discovery. The data set for attributes may be useful to identify a relationship or a pattern within assets as disclosed herein. (Emphasis added).

[0051] The discovery and inventory system 136 may process the candidates list using an enrichment framework. The enrichment framework may collect information regarding each entry (e.g., hosts and domains) in the candidate list. For example, the enrichment framework may gather (e.g., by querying the whois database) whois contact information for each entry in the candidate list. As another example, the enrichment framework may obtain IP details regarding each entry in the candidate list. The IP details may include an IP address associated with the entry, a hostname, a domain associated with a host, a domain name, or a combination thereof. The IP details may further include an identification of a domain name registrar associated with the entry. The IP details may also include whether the entry includes or provides particular services (e.g., whether a host includes a web server, a DNS name server, a mail server, or a combination thereof). The services may be determined by port scanning a host, by examining DNS records (e.g., from the DNS response database, from one or more DNS servers, or a combination thereof), or a combination thereof. The enrichment framework may further determine ASN details for each entry in the candidate list. For example, the enrichment framework may determine an ASN associated with an entry and who owns the AS identified by the ASN. In a particular example, the ASN details are determined based on a query to a database (e.g. the BGP database). The enrichment framework may determine geolocation details for each entry in the candidate list (e.g., where a host or domain is physically located). Geolocation details of the entry may be determined based on the entry's IP address, ASN, and/or queries to a database that maps ASNs or IP addresses to geolocations. The enrichment framework may also determine web details of each entry in the candidate list. For example, the web details may include whether a host is “down” or offline (e.g., by detecting that the host is not responsive to messages or that a threshold number of web pages associated with the host fail to load when the enrichment framework attempts to access the web pages). As another example, the enrichment framework may determine whether an entry has up to date credentials (e.g., a SSL certificate). For example, the enrichment framework may query a certificate authority to determine whether a certificate is current. As yet another example, the enrichment framework may determine whether a webserver redirects to another host, returns error messages (e.g., pages fail to load), etc. As yet another example, the enrichment framework may determine a language associated with an entry (e.g., a language in which a host responds to a query). (Emphasis added).

It is evident that Hunt discloses an analytics discovery function, ADF, in a service based architecture, SBA, network as shown in paragraph [0010] above and determines whether the requested analytics information matches a first registration entry because Hunt discloses identifying a domain name registrar associated with an entry in paragraph [0051] above.
The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows. In conclusion, upon taking the broadest reasonable interpretation of the claims, the cited references teach all of the claimed limitations and the rejections are maintained as below.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9-12, 21-23, 26-27 and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (2018/0048673) in view of Li et al. (2020/0252813).

As per claim 1, Hunt et al. teaches a method, in an analytics discovery function, ADF, in a network comprising a network function, the method comprising: receiving a discovery request from the network function for requested analytics information [see Hunt et al., paragraphs 0010 and 0082];  
determining whether the requested analytics information matches a first registration entry; wherein the requested analytics information matches the first registration entry if the requested analytics information matches first analytics information in the first registration entry [see Hunt et al., paragraphs 0015-0017, 0037 and 0051]; and 
responsive to the requested analytics information matching the first registration entry, selecting a first analytics function in the first registration entry [see Hunt et al., paragraph 0095].  
But Hunt et al. fails to explicitly teach, however Li et al. in the same field of endeavor teaches a service based architecture, SBA, [see Li et al., paragraph 0365].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hunt et al. with Li et al. in order to improve network data analytics capability in 5G core networks.

As per claim 2, Hunt-Li teaches the method as claimed in claim 1 further comprising: receiving a first registration request from the first analytics function in the SBA network, wherein the first registration request comprises the first analytics information indicative of a first service capability that the first analytics function is capable of providing to the network function, and storing the first registration entry comprising the first analytics information and a first identification of the first analytics function [see Li et al., paragraph 0097].  

As per claim 3, Hunt-Li teaches the method as claimed in claim 2 further comprising: receiving a second registration request from a second analytics functions in the SBA network, wherein the second registration request comprises second analytics information indicative of a second service capability that the second analytics function is capable of providing to the network function in the SBA network, and storing a second registration entry for the second analytics functions comprising the second analytics information and a second identification of the second analytics function [see Li et al., paragraphs 0136-0137].  

As per claim 6, Hunt-Li teaches the method as claimed in claim 2 wherein the step of determining whether the requested analytics information matches the first registration entry comprises determining whether a requested service capability indicated by the requested analytics information is the same as the first service capability [see Hunt et al., paragraphs 0015-0017].  

As per claim 7, Hunt-Li teaches the method as claimed in claim 6 wherein the first analytics information comprises a first filter value limiting circumstances in which the first service capability is available from the first analytics function [see Li et al., paragraph 0277].  

As per claim 9, Hunt-Li teaches the method as claimed in claim 7 wherein the first filter value comprises one or more of: at least one user identification value and at least one application identification value [see Li et al., paragraph 0347].  

As per claim 10, Hunt-Li teaches the method as claimed in claim 1 wherein the first analytics information comprises a first characteristic associated with the first analytics information [see Hunt et al., paragraph 0017].  

As per claim 11, Hunt-Li teaches the method as claimed in claim 10 wherein the first characteristic comprises one or more of: a location of the first analytics function, an accuracy associated with the first service capability, a time at which a model used provide the first service capability was trained [see Li et al., paragraph 0389].  

As per claim 12, Hunt-Li teaches the method as claimed in claim 10 wherein the step of determining whether the requested analytics information matches the first registration entry comprises determining whether the first characteristic meets a requested criterion in the requested analytics information [see Li et al., paragraph 0330].  
  
As per claim 33, Hunt-Li teaches the ADF as claimed in claim 32 wherein the requested criterion comprises one or more of: a location of the ADF with respect to the network function, a minimum accuracy, a maximum age [see Li et al., paragraph 0181].

Claims 21-23, 26, 27 and 29-32 have similar limitations as to the rejected claims above therefore, they are being rejected under the same rationale.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (2020/0252813).

As per claim 17, Li et al. teaches a method, in a network function in a service based architecture, SBA, network for discovery of an analytics function, the method comprising: transmitting a discovery request to an analytics discovery function, ADF, the discovery request comprising requested analytics information indicative of a requested service capability; and 
receiving a response from the ADF comprising an identification of an analytics function capable of providing the requested service capability [paragraphs 0379-0387].  

As per claim 18, Li et al. teaches the method as claimed in claim 17 further comprising transmitting a service request to the analytics function [paragraph 0208].  

As per claim 19, Li et al. teaches the method as claimed in claim 17 wherein the response comprises a plurality of identifications of a plurality of analytics functions capable of providing the requested service capability, and wherein the method further comprises: selecting one of the plurality of analytics functions, and transmitting a service request to the selected one of the plurality of analytics functions [paragraph 0158].  

There are prior art made of record not relied upon but is considered pertinent to applicant's disclosure. See attached.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANODHI N SERRAO whose telephone number is (571)272-7967.  The examiner can normally be reached on Monday to Friday 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Ranodhi N. Serrao

/RANODHI SERRAO/Primary Examiner, Art Unit 2444